Citation Nr: 0501872	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
December 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
bilateral ankle disability and for a back disability.  

After a December 2002 Board decision denied the claim of 
entitlement to service connection for a bilateral ankle 
disability, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a 
February 2004 joint motion of the parties, the Court in 
February 2004 vacated the December 2002 Board decision and 
remanded the appeal to the Board for readjudication 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran has reported receiving SSD benefits since 
December 1999.  38 U.S.C.A. § 5103A (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  Whenever the VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A.  

The claims must also be remanded to schedule VA ankle and 
spine examinations, which are necessary to determine the 
probability that current bilateral ankle and back 
disabilities resulted from in-service events.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  A June 2004 VA examination 
revealed chronic lumbosacral strain with limitation of 
function because of mild to moderate pain, and service 
medical records documented complaints of swollen and painful 
joints and of recurrent back pain in October 1979.  

Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:

1.  The veteran's SSD records from 
December 1999, including related medical 
records, should be requested and obtained 
from the Social Security Administration.  
Failures to respond or negative replies 
should be noted in writing and associated 
with the claims folder.  If the veteran's 
SSD records can't be obtained, inform the 
veteran of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform him that 
his appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  

2.  Contact the appropriate VA medical 
facility(ies) to schedule bilateral ankle 
and spine examinations for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of a claim.  
38 C.F.R. § 3.655 (2004).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).

The ankle examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of the current bilateral 
ankle disability, if any, and the data 
for classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the current 
bilateral ankle disability resulted from 
swollen and painful joints in October 
1979, or any other event during active 
service from March 1979 to December 1979.  
Any opinions expressed by the examiner 
must be accompanied by a complete written 
rationale.  

The spine examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of the current back 
disability, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the current 
back disability resulted from swollen and 
painful joints and recurrent back pain in 
October 1979, or any other event during 
active service from March 1979 to 
December 1979.  Any opinions expressed by 
the examiner must be accompanied by a 
complete written rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
bilateral ankle disability and for a back 
disability based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




